Citation Nr: 1640920	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  15-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from September 1951 to July 1953. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss and tinnitus.  

In September 2011, within one year of the July 2011 rating decision, the Veteran submitted new and material evidence regarding the etiology of the bilateral hearing loss and tinnitus; therefore, the July 2011 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2015).  In December 2013, the RO again denied service connection for bilateral hearing loss and tinnitus, and in January 2014, the Veteran, again submitted new and material evidence regarding the onset of symptomatology of the bilateral hearing loss and tinnitus; therefore, the December 2013 rating decision also did not become final.  38 C.F.R. § 3.156(b).  As neither rating decision became final, the Board finds that the original July 2011 rating decision did not become final, and the date of claim for service connection for bilateral hearing loss and tinnitus was the date the claim was received, on March 29, 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss disability for VA compensation purposes. 

2.  The Veteran was exposed to acoustic trauma during service, including a 5"/38 gun blast in close proximity that blew off the helmet and caused a flash burn.  

3.  Symptoms of bilateral hearing loss were continuous since service separation.  

4.  The Veteran has current tinnitus. 

5.  Symptoms of tinnitus have been continuous since service separation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is granting the claim for service connection for bilateral hearing loss and tinnitus.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For chronic diseases such as tinnitus and sensorineural hearing loss (both organic diseases of the nervous system), service connection may be established under 	 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 	 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Tinnitus is a condition capable of lay observation and diagnosis; additionally, while the Veteran is not competent to diagnosis hearing loss as such a diagnosis is based on puretone threshold averages and speech discrimination scores, symptoms of difficulty hearing are capable of lay observation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  


Service Connection for Bilateral Hearing Loss 

The Veteran generally contends that symptoms of hearing loss began in service after being in close proximity to a 5"/38 gun blast, where he was knocked down and sustained a flash burn.  The Veteran additionally reported that during part of his service, in 1952 while stationed on the USS Hanson, he was an ammunition handler for a 40mm gun, and was in close contact to the gun being fired and without ear protection.  The Veteran stated that during service he began noticing symptoms of hearing loss and he was no longer able to perform his duties to distinguish Doppler, which was required for the MOS of sonar technician.  The Veteran stated the symptoms of hearing loss have continued to the present day.  See July 2015 substantive appeal; January 2011 VA examination report, September 2016 statement from the Veteran.  

Initially, the Board finds that the Veteran has a current bilateral hearing loss disability for VA disability compensation purposes.  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz are 26 or greater, or when speech recognition score using the Maryland CNC Test are less than 94 percent.  In January 2011, the Veteran was afforded a VA examination, and, at that time, the speech recognition scores were measured as 94 percent in the right ear and 88 percent in the left ear, with the auditory thresholds of  2000, 3000, and 4000 Hertz for each ear greater than 26.  The VA examiner diagnosed bilateral sensorineural hearing loss.  

Next, the Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma and loud noise during active service, including loud artillery fire.  The Veteran has credibly testified as to such noise exposure.  The Veteran is service connected for PTSD, and this event that the Veteran described has been verified by the RO as a stressor that is related to the service-connected PTSD.  The Board finds the Veteran's account of noise exposure during service to be consistent with the types, places, and circumstances of the Veteran's service aboard the USS Hanson.  See 38 U.S.C.A. § 1154(a).  While service treatment records are silent for complaints of symptoms of hearing loss, noise exposure, or other acoustic trauma, the absence of contemporaneous medical evidence is only one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board next finds that the evidence is at least in equipoise regarding whether symptoms of bilateral hearing loss have been continuous since service separation.  Throughout the course of the appeal, the Veteran has consistently asserted that the bilateral hearing loss began during service, and symptoms have been continuous since service.  See July 2015 substantive appeal; January 2011 VA examination report, September 2016 statement from the Veteran.  VA treatment records show that in December 2010 the Veteran reported having hearing loss after being exposed to loud gunfire in the military.  Although there was not a hearing loss disability of either ear shown in active service, such is not required to establish service connection.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing hearing loss during service and symptoms that continued to worsen after service separation.

Service treatment records reflect normal whisper voice testing at service entrance and separation.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  As such, the Board finds that there was no probative audiological evaluation performed at service entrance or separation from active service.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).  

As discussed above, in January 2011, the Veteran was afforded a VA examination to help assess the nature and etiology of the bilateral hearing loss.  The Veteran stated he suffered from a gradual decrease in hearing since service separation and after exposure to artillery fire in close proximity.  At that time, the VA examiner opined that the bilateral hearing loss was less likely than not related to service because the Veteran had normal whisper tests at entrance and separation and research shows that hazardous noise has an immediate effect on hearing.  The VA examiner opined that the hearing loss was more likely related to environmental noise exposure from hunting and the Veteran's age.  However, as the VA examiner based the opinion on the normal whisper voice tests, which as discussed above are not probative of hearing loss at service separation, the Board finds the opinion to have little probative value.   

In September 2011, a private audiologist examination, the Veteran reported being exposed to noise throughout the years, but stated a notable incident in service where he was next to a blast near the right side of his head, which blew his helmet off and he received a flash burn.  The private audiologist diagnosed hearing loss, and opined that the hearing loss is more likely than not at least in part attributed to the noise exposure in the Navy.  

In July 2013, at another private audiologist examination, the Veteran reported noise exposure during active service, including the incident where he was in close range to the 5"/38 gun blast, where his helmet was blown off.  The Veteran reported that he immediately noticed decreased hearing and ringing in his ears.  The Veteran additionally reported recreational noise exposure post-service when using firearms.  At that time, the private audiologist opined that it is at least as likely as not that the hearing loss is due at least in part to the noise exposure during the military due to the in-service daily noise and acoustic trauma.   
 
The Board finds that the Veteran's reports of hearing loss since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether symptoms of the current bilateral hearing loss were continuous since service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  

Service Connection for Tinnitus 

The Veteran generally contends that symptoms of tinnitus began during active duty service and have continued since that time.  The Veteran stated that he noticed tinnitus symptoms since 1952 or 1953, and that the tinnitus sounded like ringing or cicadas, but sometimes will be a roar, like a drone.  See May 2011 VA examination addendum report' see also September 2011 R.M. private audiologist report, July 2013 A.B. private audiologist report, September 2016 statement from the Veteran.   

Initially, the Board finds that the Veteran has current tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles, 16 Vet. App. at 374.  The evidence in the record does not suggest that the Veteran's account of having tinnitus since service is inconsistent or less than credible.  Furthermore, as discussed above, the Board finds that the Veteran had in-service acoustic trauma, as he was exposed to close-range artillery and gun fire.  

After reviewing all the evidence, both medical and lay, the Board finds that the evidence is at least in equipoise as to whether the symptoms of tinnitus have been continuous since service separation.  Service treatment records are silent for complaints of symptoms of tinnitus, noise exposure, or other acoustic trauma; however, as discussed above, the absence of contemporaneous medical evidence is only one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. 303.  

In January 2011, the Veteran was afforded a VA examination regarding the nature and etiology of the tinnitus.  At that time, the Veteran stated that he had experienced bilateral tinnitus for 10 years.  The VA examiner opined that the bilateral hearing loss and tinnitus were less likely than not related to service; however, the VA examiner did not provide a rationale for the opinion regarding the etiology of the tinnitus, and only provided a rationale for the etiology of the bilateral hearing loss.  For this reason, the Board affords this opinion little probative value.  

In May 2011, prior to the initial adjudication of the tinnitus claim, the Veteran called the VA Medical Center and stated that he read the audiological report.  The Veteran reported that he must have misunderstood the question regarding the onset of the tinnitus because he noticed the tinnitus since active service in 1952 or 1953.  The Veteran stated that the tinnitus is bothersome, but he lives with it and it sounds like cicadas, but sometimes a roaring sound.  

In September 2011, the Veteran had a private audiology examination.  At that time, the private audiologist noted that the Veteran had had constant tinnitus since the in-service gun blast that occurred next to the right side of his head.  

In July 2013, at another private audiologist examination, the Veteran reported noise exposure during active service, including the incident where he was in close range to the 5"/38 gun blast, where his helmet was blown off.  The Veteran reported that he immediately noticed ringing in his ears that he described as "ringing and sometimes a drone" sound.  The private audiologist opined that, because the Veteran has had constant, bilateral tinnitus since 1952 that he noticed immediately after the acoustic trauma in the military, the tinnitus was at least as likely as not due to service.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the reports of tinnitus since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether symptoms of the current tinnitus were continuous since service separation.  The Board notes that at the January 2011 VA examination the Veteran initially stated that he had tinnitus for about 10 years; however, as the Veteran called prior to the initial adjudication of the  claim for service connection for tinnitus, and stated that he misunderstood the question and corrected the medical history that he had tinnitus since service, the Board finds the Veteran's assertions that the tinnitus began in service to be credible.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. 	 § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


